Beck, J.
1. Request was made to review and overrule the decision in the case -of City Council of Dawson v. Dawson Waterworks Company, 106 Ga. 696 (32 S. E. 907), and the cases therein cited, on which, it was in part based. After consideration the corirt declines to overrule the decisions brought under review.
*26March 4, 1911.
Equitable petition. Before Judge Littlejohn. Sumter superior court. January 10, 1910.
B. L. Maynard and E. A. Iiawlcins, for plaintiffs in error.
W. T, Lane and Shipp & Sheppard, contra.
2. Where municipal authorities desired to enter into a contract whereby the other contracting party should supply water for the term, of twenty years to the city and its citizens, the municipality to agree to pay for the water used by it at a certain rate for the term mentioned, and whereby the other contracting party was to furnish to the city electric light for the same period and the city was to pay therefor at a certain • rate per annum, and the other party was also to agree to build and operate a street railroad in the city; and where the entire contract was submitted to the voters to be voted' on at one time, without any opportunity to vote on the different propositions separately, such submission was illegal. Rea v. City of La Fayette, 130 Ga. 771 (61 S. E. 707).
3. Under such a submission, a contract of the character above indicated, to continue for the term of twenty years, having been entered into, the municipality could thereafter repudiate and terminate such contract.
4. Where, under a submission such as that above stated, the municipal authorities ‘entered into a contract for electric lights and a water supply for twenty years, and the building of a street railroad, and just before their terms of office expired' sought to extend the time within which the other contracting party might comply with its contract, upon the accession of their successors in office the municipal corporation could file an equitable petition to have the contract declared void and to have it cancelled.

Judgment affirmed.


All the Justices concur.